UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PURUSHOTTAM C. KALOLA,
Plaintiff,

 

ORDER
v.
19 CV 9900 (VB)
INTERNATIONAL BUSINESS MACHINES
CORP., VIRGINIA ROMETTY, MICHELLE
H. BROWDY, JACKSON LEWIS P.C.,
KEVIN G. LAURI, DANA GLICK
WEISBROD, and MINA WOOD,
Defendants.

 

--X

On November 20, 2019, the Court received a package from plaintiff, who is proceeding
pro se, enclosing a letter dated November 18, 2019, and a 16GB SanDisk USB flash drive. The
package appears to have been sent in response to defendants’ pending motion to dismiss, (Doc.
#10). It is not clear whether plaintiff provided a copy of these materials to counsel for
defendants.

The Court has rejected this submission and instructed the Pro Se Intake Unit to return the
package to plaintiff. Plaintiff has already opposed the motion to dismiss. (See Doc. #14)
(containing plaintiff's November 8, 2019, opposition).

The Court will consider plaintiff's November 8 opposition when it decides the motion in
due course.

To be clear, the Court will not accept from plaintiff any further submissions
respecting the pending motion to dismiss.

The Clerk is instructed to mail a copy of this Order to plaintiff.

Dated: November 21, 2019
White Plains, NY
SO ORDERED:

Ju

Vincent L, Briccetti
United States District Judge

 
